                                             Case 5:19-cv-07215-EJD Document 9 Filed 06/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT
                                   9                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           FREEMAN OWENS,
                                  11                                                                        Case No. 19-07215 EJD (PR)
                                                            Plaintiff,
                                  12                                                                        ORDER OF DISMISSAL
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14       SHERIFF CARLOS BOLANOS, et al.,
                                  15                       Defendants.
                                  16

                                  17             Plaintiff, a California state prisoner, filed a pro se civil rights action pursuant to
                                  18   42 U.S.C. § 1983.1 On March 20, 2020, the Court dismissed the complaint with leave to
                                  19   amend within twenty-eight days, i.e., no later than April 17, 2020. Dkt. No. 8.
                                  20             The deadline for Plaintiff to comply with the Court’s order has passed. Because
                                  21   Plaintiff has failed to file an amended complaint in the time provided, this action is
                                  22   DISMISSED without prejudice. The Clerk shall terminate all deadlines and close the file.
                                  23             IT IS SO ORDERED.
                                  24            6/16/2020
                                       Dated: _____________________                                           ________________________
                                  25                                                                          EDWARD J. DAVILA
                                                                                                              United States District Judge
                                  26

                                  27
                                       1
                                  28
                                           This case was reassigned to this Court on November 26, 2019. Dkt Nos. 5, 6.
                                       Order of Dismissal
                                       c:\users\kratzmanna\appdata\local\microsoft\windows\inetcache\content.outlook\u1wu0hmo\7215.owens_dis_amed_comp.docx
